[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                              No. 09-15106                ELEVENTH CIRCUIT
                                                               MAY 5, 2010
                          Non-Argument Calendar
                                                               JOHN LEY
                        ________________________
                                                                CLERK

                     D. C. Docket No. 02-20886-CR-JAL

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

HENRY ROBERT JEAN LEGER,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (May 5, 2010)

Before BARKETT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

     Henry Robert Jean Leger was a former admissions officer at Miami
Technical Institute, (“Miami Technical”) who helped students complete Free

Applications for Federal Student Aid (“FAFSA”), and was compensated as an

admissions officer based on the number of students he helped to enroll at Miami

Technical. He was tried by a jury and convicted for conspiracy to commit Pell

Grant and wire fraud, in violation of 18 U.S.C. § 1371, Pell Grant fraud in

violation of 20 U.S.C. § 1097, and wire fraud in violation of 18 U.S.C. § 1343 and

18 U.S.C. § 2 following a four day trial. On appeal, Leger argues that the district

court abused its discretion by admitting his 1985 prior grand theft conviction into

evidence, as it showed only criminal propensity. He asserts that the prior

conviction was not relevant to any issue under Federal Rule of Evidence 404(b),

and it is too remote in time to have probative value.

      “A district court’s evidentiary rulings are reviewed for an abuse of

discretion.” United States v. Dohan, 508 F.3d 989, 993 (11th Cir. 2007) (per

curiam) (citation omitted). Even if an abuse of discretion is shown,

nonconstitutional evidentiary errors are not grounds for reversal unless there is a

reasonable likelihood that the defendant’s substantial rights were affected.” United

States v. Malol, 476 F.3d 1283, 1291 (11th Cir. 2007) (citation and quotation

marks omitted). “Where there is overwhelming evidence of guilt, and the error did

not influence the jury, or had but a very slight effect, the verdict and the judgment



                                           2
should stand.” Id. (citation and quotation marks omitted); see also United States

v. Chavez, 204 F.3d 1305, 1317 (11th Cir. 2000) (holding that the testimony of

three individuals was overwhelming evidence of guilt, and, as a result, any error

was harmless).

      Assuming arguendo that the court abused its discretion by admitting

evidence of Leger’s prior grand theft conviction, we are unable to reverse because

there was overwhelming evidence of Leger’s guilt. See Chavez, 204 F.3d at 1317.

Four former students at Miami Technical testified at trial about how Leger

counseled and instructed them in filing false information on the FAFSA forms to

ensure that these individuals obtained Pell Grants even though they did not meet

the financial criteria. Furthermore, at Leger’s trial, the government presented

testimony that Leger was involved in fraudulent FAFSA forms for nineteen

individuals, which indirectly benefitted him because his salary was dependent on

the number of students he enrolled. Because these FAFSA forms were transmitted

through the internet and through regular mail, there is also overwhelming evidence

supporting his conviction for Pell Grant fraud and wire fraud. See 18 U.S.C. §§

1341 and 1343; 20 U.S.C. § 1097(a). Accordingly, we conclude that the judgment

was not substantially swayed or prejudiced by any evidentiary error, and we affirm.

AFFIRMED.



                                          3